        Case 1:19-cr-00386-PKC Document 17 Filed 08/29/19 Page 1 of 1 PageID #: 39
diQ-Vcs: recNd

                                                UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF NEW YORK


              UNITED STATES OF AMERICA
                                                                            APPLICATION AND
                                                                            ORDER OF EXCLUDABLE DELAY
                               -V-


          IV)u£h\pe\ (rol^liy                                                  Case No. l7-c/?-3^p

                The Stmes of Amerka the defendant hereby jointly request that the time period from
               0—7/ I Y to ^/ I d // y be excluded from the computation ofthe time period within w which
                ( ) an information or indictment must be filed, or(XW)
                 pQ frialofthe charges against defendant must commence. (XC)
       The parties seek the exclusion ofthe foregoing period because

              .
       case withbut trial, and theyengaged
                                    require inanplea negotiations,
                                                 exclusion oftime which
                                                                   in orderthey believeefforts
                                                                             to focus    are likely to result
                                                                                               on plea        in a disposition
                                                                                                        negotiations           ofthis
                                                                                                                      without the risk
       that they would not, despite their diligence, have reasonable time for effective preparation for trial,
               ( ) they need additional time to prepare for trial due to the complexity of case
               ()        _


       c- K A        ^^fendant states that he/she has been fully advised by counsel of his/her rights guaranteed under the
       bixth  Amendment   to the Constitution; the Speedy Trial Act of 1974, 18U.S.C. §§ 3161-74; the plan and rules of
       this Court adopted pursuant to that Act; and Rule 50(b)ofthe Federal Rules of Criminal Procedure. The defendant
       understands that he/she has a right to be tried before ajury within a specified time not counting periods excluded.


      Defenda
                                                                           For U.S. Attomey, E.D.N.Y.


      Counsel mTDefendant


                Thejoint application ofthe United States of America and the defendant having been heard at a proceeding
      on the date below,the time period from                               ^o f/IZ/lf                        is hereby excluded in
      computing the time within which( )an information or indictment must be filed or ^^ial must commence. The
      Court finds that this exclusion oftime serves the ends ofjustice and outweigh the interests ofthe public and the
      defendant in a speedy trial for the reasons discussed on the record and because

        -.1, .S-
      without                ^reasonable
               trial, the exclusion          likelihood
                                    of time will allow allthat ongoing
                                                            counsel     plea negotiations
                                                                    to focus               willplea
                                                                             their efforts on   result in a disposition
                                                                                                    negotiations        ofthe
                                                                                                                  without thisrisk
                                                                                                                               case
      that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
      exercise of due diligence.



               SO ORDERED.

      Dated; Brooklyn, N.Y ^
                                                                             s/ James Orenstein
               f/ii
                                                                                   United States Magistrate Judge
